                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA,
                                RICHMOND DIVISION

 CITIZENS INSURANCE COMPANY OF
 AMERICA, as subrogee of W.J. VAKOS
 MANAGEMENT COMPANY, affiliates
 and any entity that has received, directly or
 indirectly, benefits under Policy Number
 ZZR7254821-18,
                                                   Case No.:   3:20-CV-699
                                Plaintiffs,
                v.

 CENTRAL VIRGINIA FIRE
 PROTECTION LLC,

                                Defendant.


                                              COMPLAINT

       Plaintiff, Citizens Insurance Company of America, as subrogee of W.J. Vakos

Management Company, affiliates and any entity that has received, directly or indirectly, benefits

under Policy Number ZZR7254821-18, by counsel, hereby brings this action against Defendant,

Central Virginia Fire Protection LLC, and by way of complaint, alleges as follows:

                                               PARTIES

       1.      Citizens Insurance Company of America (hereinafter “Citizens”) is a corporation

organized and existing under the laws of State of Michigan with its principal place of business

located at 440 Lincoln Street, Worcester, Massachusetts 01653-0002.

       2.      At all times relevant hereto, Citizens was licensed to transact business and

authorized to issue policies of insurance in the Commonwealth of Virginia.
       3.       At all times relevant hereto, Citizens provided property insurance coverage to W.J.

Vakos Management Company (hereinafter “W.J. Vakos”), located at 9100 Old Battlefield

Boulevard, Spotsylvania, VA 22553 (the “Subject Property”).

       4.       At all times relevant hereto, Plaintiffs provided insurance to the W.J. Vakos under

Policy No. ZZR7254821-18.

       5.       Defendant, Central Virginia Fire Protection LLC (“Central Virginia”) is a

corporation duly organized and existing under the laws of the State of Maryland, with its principal

place of business located at 7700 Pinehurst Lane, Spotsylvania, VA 22551.

       6.       Central Virginia was involved in the business of designing, manufacturing,

distributing, selling, assembling, installing, testing, inspecting, servicing and/or maintaining fire

protection systems.

                                 VENUE AND JURISDICTION

       7.       That jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1332(a)(1) in that

this action is between citizens of different states, and in that the matter in controversy exceeds the

sum or value of Seventy-Five Thousand ($75,000.00) Dollars, exclusive of interest and costs.

Venue is proper in this Court in that the alleged incident which gives rise to this Action occurred

in Spotsylvania County, Virginia.

                                    STATEMENT OF FACTS

       8.       Plaintiff incorporates the foregoing paragraphs by reference as though fully set

forth herein.

       9.       The Subject Property’s dry fire suppression system (the “Fire Suppression

System”) was installed in 2018 by Central Virginia and the work was completed during warm

weather.




                                                  2
        10.     The Fire Suppression System is of the type known as a “dry system,” which means

it is not constantly filled with water.

        11.     A dry system, unlike a “wet system,” must be drained of all water after installation

and testing so as to prevent failure.

        12.     After Central Virginia installed and released the system in 2018, no other contractor

touched or serviced the system.

        13.     No service was needed between Central Virginia installing, testing, and inspecting

the system in 2018 and the date the system failed on January 22, 2019.

        14.     On January 22, 2019, the dry fire suppression system failed when water within it

froze, expanded, and fractured the system’s drain pipe at a coupling joint.

        15.     There should have been no water within the Fire Suppression System on January

22, 2019.

        16.     On January 24, 2019, Central Virginia opined that the loss was caused by water

being left inside the dry system piping, which froze, and then fractured the piping.

        17.     Plaintiff retained an independent engineer specializing in fire suppression systems

to determine the cause of the system failure.

        18.     Plaintiff’s engineer confirmed that the system failed because of water that was left

inside the piping, which froze during freezing temperatures in January 2019 and then ruptured a

coupling joint. The ruptured coupling joint was located in an unheated space. Water was trapped

in the dry system because Central Virginia failed to fully drain the system after its last flow test

during installation.

        19.     Central Virginia failed to drain water from the system due to installation and testing

defects by Central Virginia. These defects included Central Virginia installing the pipe that




                                                  3
ultimately froze and fractured in an unheated space, rather than in a heated area just a few feet

away, as well as failing to pitch the system’s piping in accordance with National Fire Protection

Association (“NFPA”) requirements.

        20.     In installing and testing the building’s fire suppression system, Central Virginia

breached NFPA and industry standards, causing the system’s failure.

        21.     As a result of Central Virginia’s negligence and the resulting water loss at the

Subject Property, W.J. Vakos suffered damages to its real and business property in an amount

totaling $149,339.24, of which a first-party claim to Citizens was submitted and paid under the

policy of insurance.

        22.     By reason of its payments made to or on behalf of W.J. Vakos and any affiliated

entity, and by operation of law, the Plaintiff is now subrogated to any and all rights and remedies

of W.J. Vakos, to the extent of the payments made thereto.

                                   COUNT I – NEGLIGENCE

        23.     Plaintiff incorporates the foregoing paragraphs by reference as though more fully

set forth herein.

        24.     Defendant owed a duty of reasonable care to W.J. Vakos to design, install, inspect

and test the fire suppression system in a safe, professional, careful, and workmanlike manner.

        25.     Defendant, acting by and through its agents, servants, employees, and/or other

representatives, each of whom was working in the course of employment and within the scope of

their authority with Defendant, breached its duty of care.

        26.     Defendant breached its duty of care and was negligent in one or more of the

following ways, but not limited to:

                (a) Failing to install the auxiliary drain in a heated, conditioned space;

                (b) Failing to drain the dry fire suppression system of all water;


                                                  4
(c) Failing to pitch the piping of the dry fire suppression system;

(d) Failing to wait the requisite amount of time to allow the dry fire suppression

   system to fully drain of all water;

(e) Failing to instruct the building on service requirements for the dry fire

   suppression system;

(f) Failing to label the subject drain;

(g) Failing to provide the building with an owner’s manual, design drawings, and

   other materials;

(h) Failing to adhere to NFPA and industry standards;

(i) Failing to install and test the fire suppression system so as to prevent a freeze

   failure from occurring;

(j) Failing to design and/or install the fire suppression system in a good and

   workmanlike manner so as not to result in water damage to the subject property;

(k) Failing to ensure that the fire suppression system was properly installed so as

   not to cause water damage during normal and expected use;

(l) Failing to select competent and skilled employees to properly perform the

   installation and testing of the fire suppression system;

(m) Failing to provide adequate training to its agents, servants, employees and/or

   other designees to perform the installation of the fire suppression system;

(n) Failing to properly and adequately inspect and test the fire suppression system

   upon installation to avoid creating an unreasonable and foreseeable risk of harm

   to the Subject Property;




                                   5
                (o) Failing to follow proper, adequate and accepted practices when installing the

                    fire suppression system; and

                (p) Failing to install the fire suppression system in a safe, professional, careful, and

                    workmanlike manner as would customarily be brought to such work by an

                    ordinary and prudent person engaged in providing installation services.


        27.     As a direct and proximate result of the negligent acts and/or omissions of

Defendant, W.J. Vakos sustained water damage to its real and business property in the amount of

$149,339.24.

        28.     By reason of its payments made to or on behalf of W.J. Vakos, and by operation of

law, the Plaintiffs are now subrogated to any and all rights and remedies of W.J. Vakos.

        WHEREFORE, the Plaintiff hereby demands judgment against the Defendant in the

amount of $149,339.24, together with costs, attorney’s fees, and such other relief as this Court

may deem just and appropriate.

                             COUNT II – BREACH OF CONTRACT

        29.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs, as if

fully set forth at length herein.

        30.     Pursuant to the contract with Defendant, for good and valuable consideration,

Defendant agreed to design, install, and test the installation of the project at the loss location

according to product specifications and NFPA and industry standards.

        31.     Defendant owed a duty to W.J. Vakos to perform its contractual services in a good,

professional, and workmanlike manner free from defects.

        32.     Defendant by and through its agents, employees, servants, representatives,

subcontractors, subagents, and/or workmen, acting in the course and scope of their employments,



                                                   6
breached its contract(s) with W.J. Vakos through one or more of the aforementioned acts or

omissions.

        33.     The acts and/or omissions of Defendant were the direct and proximate cause of the

damages and expenses suffered by W.J. Vakos.

        34.     As a direct and proximate result of Defendant’s breach of contract, by and through

its agents, servants, employees and/or designees, all acting within the course, scope and authority

of their employment, W.J. Vakos suffered substantial damage to its real and personal property in

the amount of $149,339.24.

        WHEREFORE, the Plaintiff hereby demands judgment against the Defendant in the

amount in of $149,339.24, together with costs, attorney’s fees, and such other relief as this Court

may deem just and appropriate.

                         COUNT III – BREACH OF WARRANTIES

        35.     Plaintiff incorporates the foregoing paragraphs by reference as though more fully

set forth herein.

        36.     In undertaking to perform construction services, including the installation of the

building’s dry fire suppression system, Defendant expressly and/or impliedly warranted that the

work and materials provided would conform to generally accepted standards of workmanship and

that the work was free of defects.

        37.     The dry fire suppression system was not installed and turned over in a manner that

conformed to the generally accepted standards of workmanship and was not free of defect.

        38.     As a direct and proximate result of Defendant’s breach of their warranties, W.J.

Vakos sustained water damage to its real and business property in the amount of $149,339.24.

        39.     By reason of its payments made to or on behalf of W.J. Vakos, and by operation of

law, the Plaintiff is now subrogated to any and all rights and remedies of W.J. Vakos.


                                                7
       WHEREFORE, the Plaintiff hereby demands judgment against the Defendant, in the

amount of $149,339.24, together with costs, attorney’s fees, and such other relief as this Court

may deem just and appropriate.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable as a matter of right.



                                               By Counsel,


Dated: September 8, 2020
                                               ___/s/______________________________
                                               William W. Tunner, Esq.
                                               VSB No.: 38358
                                               ThompsonMcMullan, P.C.
                                               100 Shockoe Slip, 3rd Floor
                                               Richmond, VA 23219
                                               Phone (804) 698-6205
                                               Fax: (804) 780-1813
                                               wtunner@t-mlaw.com
                                               Attorneys for Plaintiff

                                               Of Counsel:

                                               Michael DeBona, Esquire
                                               White and Williams LLP
                                               1650 Market Street, Suite 1800
                                               Philadelphia, PA 19103
                                               Phone: (215) 864-7129
                                               Email: debonam@whiteandwilliams.com




                                                  8
